Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claim 1 is allowable. The restriction requirement between Species A to Species K, as set forth in the Office action mailed on 4/9/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/9/2020 is partially withdrawn.  Claims 10-13, directed to Species B,C, D or F, are no longer withdrawn from consideration because the claim(s) require(s) all the limitations of an allowable claim. However, claims 20-27, directed to Species K, remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted partial withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


This application is in condition for allowance except for the presence of claims 20-27 directed to species non-elected without traverse.  Accordingly, claims 20-27 have been cancelled.

Allowable Subject Matter

Claims 1-4 and 6-19 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “A display apparatus comprising: a substrate having a display area at which a display device is located to display an image, and a non-display area around the display area, wherein the non-display area comprises a bending area bent about a bending axis; an encapsulation layer over the display area; a touchscreen layer over the encapsulation layer and comprising a touch electrode; a touch wire connected to the touch electrode, extending from an upper portion of the encapsulation layer, and at least partially in the bending area; a fan-out wire configured to apply an electric signal to the an upper organic material layer disposed between the touch wire and the fan-out wire in the bending area, wherein the touch wire and the fan-out wire are on different layers from each other in the bending area, wherein the upper organic material layer comprises at least two layers, and the two layers are continuously disposed in the bending area, wherein the upper organic material layer comprises a first upper organic material layer, a second upper organic material layer on the first upper organic material layer, and the second organic material layer exposes an edge portion of an upper surface of the first upper organic material layer so that a step shape ids provided on a side of the upper organic material layer”, as claimed in claim 1.

Regarding claims 2-4 and 6-19, these claims are allowed based on their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623